Opinion by
Judge Kramer
(Concurring in Part and Dissenting in Part) :
While I concur with my brothers in the majority as to the liability for the personal property tax due and payable upon the ownership of the capital stock of United Utilities, Inc. (United) by all of the appellants in this case, I must register this dissent insofar as the majority has permitted interest to be charged a,gainst the appellants dating back to the date the tax became delinquent (as ordered by the lower court) for the respective years involved.
*114The majority cites two cases for their holding that interest was so due. Both of these cases not only can be distinguished on their facts, but further lend support to the tenor of this dissent that interest should not be charged from the tax delinquency date of the respective years. In the case of Commonwealth v. Southern Pennsylvnia Bus Company, 339 Pa. 521, 15 A. 2d 375 (1940), our Supreme Court held that interest was due back to the due date because the taxpayers “were then in possession of all facts necessary to ascertain the value of the taxable property.” 339 Pa. at 532, 15 A. 2d at 381. In this case everyone is in accord that neither the taxing authorities nor the taxpayers had any idea that the subject stock was anything other than exempt on the due dates of the respective years. As a matter of fact, as the majority opinion highlights, all of the published tax services used in this area of tax law had listed the subject stock as exempt. Furthermore, the Court pointed out in Southern Pennsylvania Bus Company, supra, that the taxpayer could have determined the tax due and owing, and that this fact created the liability for interest payment. In the second case relied upon by the majority, Goldstein v. Pittsburgh School District, 170 Pa. Superior Ct. 451, 87 A. 2d 76 (1952), our Superior Court once again relied upon the fact that the taxpayer possessed all of the facts upon which a complete and correct return could have been made. The court there stated that the taxpayer should know with certainty what amount he is required to pay before interest should be charged for “otherwise it would be inequitable to charge him Avith interest.” The Goldstein court stated: “The purpose of charging interest and imposing penalties for nonpayment is to encourage and enforce full and prompt payment of taxes.” 170 Pa. Superior Ct. at 458, 87 A. 2d at 80.
*115It is axiomatic that the taxing authorities can collect only those moneys for taxes, penalties and interest which the statutes permit. The majority quite properly refers to the statute under which the four mill personal property tax was imposed in this case, i.e., Act of June 17, 1913, P. L. 507, §1, as amended, 72 P.S. §4821. It is this writer’s position that the majority did not go quite far enough. In Section 4.1 of that same Act, 72 P.S. §4843.1, is found the provision for charging interest. It states in Subsection (c) thereof : “The tax imposed by this act shall be due and payable at the same time, and subject to the same conditions as to discounts, penalties and interest, as in the case of real property taxes imposed by the county for county purposes. . ..” (Emphasis added.) The provision for interest in the collection of real property taxes is found in the Act of July 7, 1947, P. L. 1368, art. III, Section 306, 72 P.S. §5860.306, wherein it is stated that the county commissioners and the county treasurer must make a return to the bureau before a certain date and that thereafter, “[ijnterest shall be charged on taxes so returned from and after the first Monday of May of the year of return at the rate of six per centum (6%) per annum.” Here no such return could have been made until after it was determined the subject stock was not exempt.
In conclusion then, it is the position of this writer that in view of the facts (1) that the taxing authorities did not know of the tax liability on the delinquency date, and (2) that the taxpayer had no knowledge of any tax due on the subject stock until he received notice from the taxing authority, or knowledge of such fact, interest cannot be charged prior to that date. Therefore, under the facts of this case, I would reverse the court below and remand the matter back to determine the exact date upon which each of the appellants *116in these cases first received notice that the tax was dne and payable. I would give directions to the lower court to determine and charge interest only from that date of notice to, or knowledge by, the taxpayer.
Judge Rogers joins in this Concurring and Dissenting Opinion.